Burch, j.
(dissenting) : In my judgment the decision of the majority is contrary to the statute and contrary to the settled law on the subject of what special findings of fact returned by the court ought to contain.
In order that the opinion of the majority may be understood and that district courts and the profession may know just what the trial court is reversed for, it is necessary to say that in the brief and in the oral *423argument for the plaintiffs special stress was placed on the refusal of the court to comply with requests for findings numbered 16 to 23, inclusive. Those requests follow:
“16th. State if during Carl Nordmark’s last sickness the defendant did anything to prejudice him as against the plaintiffs or any of them, and if she sought to prevent the plaintiffs getting the confidence of Carl Nordmark.
“17th. At the time of making the will state the condition of health of Carl Nordmark, state who took the initiative in procuring this will, state what the defendant did in having this will made, state where she was when the data was furnished the scriviner and when the will was executed.
“18th. State for whom Oliver L. Nelson was acting and for whose benefit, when he assisted in the making and execution of the will.
“19th. State what part the plaintiffs had in the execution of the will and when they or any of them first learned that there was a will.
“20th. State the defendant’s conduct as to being secretive while she was obtaining gifts from Carl Nord-mark, while the will was being executed and up until the time of Carl Nordmark’s death as towards the plaintiffs.
“21st. At the time of making the will state what reason Carl Nordmark gave for not giving the plaintiffs more of the estate; and state if his beliefs and reasons were founded on any real facts; state if any effort was made to reason Carl Nordmark out of said unfounded belief, if so by whom and what were the results.
“22nd. State if Carl Nordmark was under any insane delusion, which was the direct cause of the will, at the time said will was executed, and if so, what were the insane delusions.
“23rd. State if Carl Nordmark, at the time of making the will, had sufficient mental capacity to understand the ties of relationship between • him and the plaintiffs and their claims upon him, and if he at that time knew the extent of his property.”
It is plain that these requests constituted a cross-examination of the court on the evidence and called for *424findings of purely evidentiary and probative facts which the plaintiffs desired to use to combat the conclusions of fact stated by the court, that the testator was of sound mind and free from restraint. Only two of them, numbers 22 and 23, call for anything resembling a finding of fact in the sense of the statute, and they are fully covered by the court’s sixth finding of fact, which reads as follows:
“Sixth. That the said Charles Nordmark at the time he made and executed said will was of sound mind and memory, capable of executing a valid will, was under no undue restraint or influence of any nature whatsoever, and that the making of said will was the free act and deed of the said Charles Nordmark.”
It is not necessary to leave the subject before the court, go to the subject of special verdicts by juries, and then by way of argument and analogy undertake to determine what special findings by the court should contain. While statutes may differ somewhat in terms they do not differ substantially in purpose, and there is an established doctrine in the United States, respecting special findings by the court. In the Cyclopedia of Law and Procedure (38 Cyc. 1980), the Encyclopedia of Pleading-and Practice (8 Encycl. PI. and Pr. 941), and the supplements to those works, decisions of the federal courts and of the courts of some twenty states are collated which are opposed to the decision of the majority, as applied to cases in general and as applied to cases of the specific kind of the one under consideration. It is not every material issuable matter put in issue by the pleadings and on which evidence is introduced which must be covered by findings, but merely the ultimate facts upon which judgment is pronounced.
The facts essential to a cause of action or defense may be few and simple or may be numerous and complex. In a great many if not in most cases it is necessary to state in detail a considerable number of facts in the n'ature of elements combining to make a general ultimate fact. The simple case of false representation *425is an example. The elements are the making of representations, their falsity, ignorance of their falsity, reliance upon them, consequent injury, etc. In all such cases the elements are material and issuable, are put in issue, and evidence is introduced respecting them, but no court with whose decisions I am familiar requires a finding of more than the ultimate fact, as, for example, that the plaintiff wás or was not induced to contract or act by false representations. Although issuable and put in issue and covered by the evidence, the court need not and ought not to find specifically whether the defendant did or did not make the representations alleged, whether if he made them they were true or false, whether if he made them he did so innocently and not fraudulently, or otherwise, whether the plaintiff was induced to act because of them,''etc. Only the ultimate fact which forms the basis of and enters into the judgment should be stated. These ultimate facts include all subordinate facts, all probative and evidentiary facts, and all inferences derived from such facts. They constitute the “conclusions of fact” referred to in the statute. (Civ. Code, § 297.)
The universal rule that not everything essential to the pleading, put in issue, and covered by evidence, should be stated in findings of fact, but that .ultimate facts only shall be so stated, may be illustrated by cases chosen at random.
“As to what is necessary in special findings or in an agreed statement of facts, the authorities are decisive. It is held that upon a trial by the court, if special findings are made, they must be not a mere report of the evidence, but a finding of those ultimate facts on which the law must determine the rights of the parties.” (Wilson v. Merchants’ Loan & Trust Co., 183 U. S. 121, 127.)
“This action was brought in the district court of the county of Dakota to recover possession of land described in the complaint. The complaint alleged that the plaintiffs were the owners in fee of the land and entitled to the possession thereof, and that the defend*426ant was in possession of the land and wrongfully withheld the same. The answer denied that the plaintiffs were the owners of the land or entitled to the possession thereof, admitted that the defendant was in possession, and alleged that she was the widow, and only heir of Mathew Hayes, deceased, who at the time, of his death was lawfully seized of the land and had title thereto; that he for fifteen or more years next preceding his death was 'in the open and uninterrupted possession of the land and made valuable improvements thereon; and, further, that since his death the defendant has remained in possession thereof and has continued to improve the same. The answer demanded only that plaintiffs take nothing by their action and for costs. The reply admitted the death of Mathew Hayes and that the defendant was his widow and only heir.
“The cause was tried by the court without a jury and findings of fact and conclusions of law were made to the effect following: The plaintiffs are the owners in fee and entitled to the immediate possession of the land described in the complaint. The defendant is in possession of the land and wrongfully withholds the same from the plaintiffs. As a conclusion of law the court found that the plaintiffs were entitled to the possession of the land, and ordered that judgment be entered accordingly. Thereupon the defendant made a motion for amended findings of fact as to the time and circumstances under which the defendant’s husband took possession of the land, the length of time he and she occupied the land, whether their possession was exclusive or not, whether he made improvements on the land, or bought other lands adjoining, or insured the buildings on the land, or paid taxes, or claimed to be the owner of the land lay gift from his father. The motion was denied. The defendant also made a motion for a new trial, and appealed from an order denying it.
“The first contention of the defendant is that the court erred in denying her motion for amended findings of fact. An examination of the proposed amended findings shows that they related to evidentiary facts, or, in other words, the court was asked to find or state the evidence on the part of the defendant relevant to the issue as to the ownership and right to possession of the land. The facts required to be found by a trial court are the ultimate issuable facts, and it is not bound to find mere evidentiary facts. (3 Dunnell, *427Minn. Dig. § 9851.) The ultimate issue in this case was whether the plaintiffs were the owners and entitled to the possession of the land, or was the defendant the owner thereof and entitled to the possession? If the plaintiffs were, then, necessarily, the defendant was not; therefore a finding of the ultimate fact that the plaintiffs were the owners in fee of the land and entitled to its possession was all that was necessary to support a judgment in their favor.” (Hayes v. Hayes, 119 Minn. 1, 2, 126 N. W. 589.)
Mental capacity to make an instrument and freedom from undue restraint are not resultants from the existence and relation of several factors. Sound mind and free will, considered with reference to correct court procedure, are simple elemental facts not resolvable into constituents. Unsoundness of mind is a fact which is always sufficiently pleaded by stating it. Causes, conditions, manifestations, are mere evidence, and a finding of sound mind or unsound mind is always sufficient. Undue influence must be pleaded with more particularity. There must be something of a statement of the nature of the inducing influence, and how and when and by whom it was exercised. But when this is done the issue tendered is the existence or nonexistence of undue influence, precisely as in the Hayes case just cited the issue with which the findings and judgment were concerned was not badges or elements of title, but the fact — title. In this respect undue influence affiliates more or less closely with fraud. It is not enough to plead that a party has been defrauded. The facts constituting the fraud must be stated, but when the court comes to make findings of fact in a fraud case it finds, not the particular facts stated and put in issue by the pleadings, nor the evidence introduced, but the ultimate fact.
“It is settled by our decisions that fraud must be found and stated as an inferential or ultimate fact, and that it is not sufficient to state badges of fraud or the evidences of fraud, in a special finding.” (The Farmers *428Loan and Trust Co. v. The Canada and St. Louis R’y Co. et al., 127 Ind. 250, 269, 26 N. E. 784.)
“The trial court considered these transactions, and the evidence adduced with respect to them, and held, upon all the evidence, that fraud was not established. The court also held that the son’s wife purchased the property upon a valuable consideration, in good faith, and without notice of any fraud. We concur in both findings. But the plaintiff’s counsel alleges error in •that the court did not find as requested touching certain transactions of the parties subsequent to the conveyance from father to son, as that the son’s wife never collected any of the rents of the property; that, when she gave the power of attorney to Elisha W. Hydorn, she intended he should enjoy all the rents and profits as long as he should live; and that Elisha had, directly or indirectly, enjoyed the profits of the property since it was conveyed to his son’s wife, and that such was the intent of the latter in taking the conveyance from her husband; and that the lease was given to Mrs. Elisha Hydorn because Elisha himself could not hold it, upon account of his creditors. So long as the court found that the conveyances were not fradulent, the omission to find the various incidental evidentiary facts, tending towards an opposite finding, is not ground for reversal.” (Collins v. Hydorn, 58 Hun, 605, 12 N. Y. Supp. 581, 583.)
This decision was affirmed by the New York court of appeals. (124 N. Y. 641, 27 N. E. 412.)
“Appellants’ proposed findings, other than those covered by the findings above quoted, relate solely to allegations of matters in the answer- which are purely evidentiary, and not the ultimate facts. All these evi-dentiary circumstances were received in evidence by the court, and were doubtless given their legitimate weight and effect in the determination of the final and vital issue of fraudulent conveyance. The proposed findings of fact which were refused are made up of numerous details ás to the conduct of the husband and wife in relation to the lands. We can not refer to each of them. But appellants’ proposed finding No. 1 illustrates the character of the others, viz., ‘that Jennie E. Smith, the plaintiff, is the wife of F. M. Smith, and was his wife in the year 1901, and long prior thereto.’ *429The relationship of these persons was a proper matter of evidence, and had its bearing up the transactions between them as affecting the husband’s creditors, but the court was not required to make a finding as to such evidentiary facts. Findings as to the ultimate facts are sufficient.” (Smith v. Cleaver et al., 25 S. Dak. 351, 358, 138 N. W. 770.)
Precisely the same principles apply when the issues relate to mental capacity and undue influence.
“It is perhaps sufficient to state that the court iound that the parties entered into the so-called partnership agreement set out in the statement of facts, on the date herein named; that pursuant to such partnership agreement Fraser and wife made, executed, and delivered to Bidwell and Probert deeds to one-tfiird interest, each, in and to the property described in the complaint; that Bidwell and Probert performed all the conditions of said agreement on their part to be performed; that there was a good and sufficient consideration for the said deeds; that said deeds were executed and delivered by plaintiff as his free and voluntary act, and without any undue influence or duress of Bidwell and Probert; that at the time of making such partnership agreement and executing said deeds said Fraser was of sound mind and had the mental capacity to make said contract and execute said deeds; that the attempted dissolution of the copartnership by Fraser was an attempt to defraud Bidwell and Probert. Certain other facts were found, not involved in this appeal, however, as such facts affected only the interveners, Martin and Randall, the receiver of the Taos Savings Bank.
“The court is only required to find the ultimate facts in controversy, raised by the issues in the case. Here the questions to be determined were: (1) The mental condition of Fraser at the time he entered into the contract with, and executed the deeds to, Probert, and Bid-well; and (2) were said deeds executed and delivered by Fraser to Bidwell and Probert freely and voluntarily, and without any undue influence or duress on the part of either Bidwell or Probert? These were the main issues in the case, the ultimate facts which the court was required to determine in order to render a judgment. In 38 Cyc. 1980, it is stated: ‘The-setting out of matters of evidence and subordinate facts in the findings is neither necessary nor proper, as a finding *430of ultimate facts necessarily includes all the probative facts, togethér with the inferences therefrom, and it is the province and duty of the court to state ultimate, rather than evidentiary or probative, facts in its findings.’
“The court was not required, nor would it have been proper, to set out the evidence upon which it relied in determining the ultimate facts found.” (Fraser v. State Savings Bank [N. Mex. 1913], 137 Pac. 592, 594.)
“If we can justly say that the trial court employed the term ‘executed the deed’ in its ordinary legal signification, then we can adjudge that the finding shows a delivery for the term implies a delivery. (Nicholson v. Combs, 90 Ind. 515, 516.) If we can not do this, we must hold that the special finding of facts is insufficient to support the plaintiffs’ claim of title. We say this in full view of many statements of evidentiary matters tending to show a delivery; but statements of evi-dentiary matters are, as has been again and again decided, out of place in a special finding. We can not give heed to the statements of evidentiary matters in which the finding abounds. . . . The ultimate fact of the mental soundness of the appellees’ grantor is expressly stated, and that of course controls. The statement of evidentiary matters upon that subject are without force.” (Smith et al. v. James et al., 131 Ind. 131, 132, 133, 30 N. E. 902.)
“Where an attempt is made to avoid a gift on the ground of mental incompetency and undue influence, a finding that there was no incompetency or undue influence is sufficient, without finding as to the donor’s physical condition or other facts stated as inducement to the ultimate facts. ... It was not necessary to find whether or not Wheelock had been ill or paralyzed, or as to his physical condition, or any other fact stated in the complaint, merely as inducement to the ultimate facts, which were that he was mentally incompetent, and that defendant Godfrey knowingly and fraudulently took advantage of his weakness, and, by undue influence, by duress, and by obtaining control over him, induced and procured him to sign, execute, and deliver to her an assignment of his bank book and of the money in bank.” (Wheelock v. Godfrey [Cal. 1893], 35 Pac. 320, syl. ¶ 2, 321.)
*431“A finding that at the time of the execution of the deed the grantor ‘was entirely competent, mentally and physically, to transact the business of executing and delivering to . . . defendants the conveyance and bill of sale . . . ; that at the time . . . the said Isaac Ripperdan [grantor] was in full possession of his mental faculties and fully understood the transaction,’ sufficiently covers the issue as to his mental competency at that time.” (Ripperdan v. Weldy, 149 Cal. 667, syl. ¶ 2, 87 Pac. 276.)
The reasons for the rule requiring the finding of none but conclusions of fact and not the facts sustaining or opposed to such conclusions is well stated by the court of chancery appeals of Tennessee.
“This cause was before us at a former day of the term, and was fully considered, and an opinion rendered. It is now before us again on a petition to rehear, and for additional finding of facts. The additional facts which we are asked to find are merely in the nature of evidentiary facts tending to a denial of some of the conclusions of fact reached in the opinion. These matters were all fully considered by the court before announcing the conclusions contained in the original opinion. If the court should undertake to set forth the special facts upon one side of the case, it should also set forth the opposing facts upon the other side; that is, an array of the facts upon which the conclusions rest, and of the facts opposing the conclusions. The result of this, in a case involving facts only as this one, would be to send substantially the whole record to the supreme court, and fail to discharge the duty imposed by law upon this court. Indeed, we are only required to state conclusions of fact, and not any sepa- • rate fact leading up to such conclusions. As we have often explained on similar applications, we sometimes, for convenience, set forth some of the stronger facts supporting our conclusion, and consider some of the more prominent opposing facts, but this is done in order that we may more thoroughly consider the final problems of fact appearing in the record. This practice does not devolve upon the court the duty of setting forth all of the separate facts upon each side of the record.” (Rhodes v. Turpin [Tenn. 1899], 57 S. W. 351, 356.)
*432'This practice of going into details and making findings upon some of the principal matters on each side of the controversy is the very practice condemned by the supreme court of Wisconsin in the decision in the case of Cointe v. Congregation of St. John the Baptist, 154 Wis. 405, 143 N. W. 180, the force of which can not be appreciated from the discussion of it contained in the majority opinion. The sole purpose of the opinion of the supreme court of Wisconsin was to demonstrate the distinction between the general, inferential, ultimate fact in issue upon which the judgment is pronounced, and subordinate, incidental, and probative facts involved in or connected with the issue— a clear line of demarkation drawn by established law, which the majority opinion strives to break down. I speak of established law because this is not a local matter, but is a subject with which courts generally have been obliged to deal and with which they have dealt most conclusively.
There is nothing in any decision of this court.cited in the majority opinion that conflicts with the decisions of the courts of other states on this subject.
In McCandliss v. Kelsey, 16 Kan. 557, the question was not the precise meaning or application of the term “issuable facts,” but the extent to which findings upon issuable facts, whatever they might be, might be omitted.
In Briggs v. Eggan, 17 Kan. 589, the action was on a written guaranty for the payment of a promissory note. Beyond this statement not a hint is given as to the issues involved. The trial court on request refused to make special findings of fact and made a general finding only. It was held that this was substantial error. If I were disposed to rely on statements which squarely support my position but which were made without the present precise question having been under decision by the court, I would point to this one contained in Briggs v. Eggan:
“Of course, the court is not bound to make special *433findings concerning immaterial facts; nor is the court bound to find the material facts in any greater detail than is really necessary for the correct decision, by a higher court, of the questions of law involved in the case.” (p. 591.)
The sole point of the case of A. T. & S. F. Rld. Co. v. Ferry, 28 Kan. 686, was that the court denied the timely request of counsel to state in writing its conclusions of law separately from its conclusions of fact.
In the case of Shuler v. Lashhorn, 67 Kan. 694, 74 Pac. 264, almost an entire page of the opinion was devoted to a statement of things assumed by the plaintiff in error to be facts of the case and made the basis of his argument for a reversal. The district court had made findings of fact which did not contain any of the assumed facts. The syllabus was constructed ta show that this court could not consider the assumed facts. The question in this case is whether or not findings which are made should be of the shotgun variety or be restricted to ultimate facts.
In the case of Vickers v. Buck, 70 Kan. 584, 79 Pac. 160, the difficulty was that the district court, instead of stating conclusions of fact and conclusions of law separately, filed a written opinion consisting of nearly fourteen pages of closely typewritten matter in which facts, law and argument were so commingled that they were not distinguishable.
In the case of Harper v. Harper, 83 Kan. 761, 113 Pac. 300, the expression “so it will be apparent what conclusions the court reached and the facts upon which such conclusions are founded” (syl. ¶ 1) referred to conclusions of law and the facts found upon which such conclusions were based. The subject of finding other than ultimate facts was not involved.
Just one of the decisions of this court cited in the opinion of- the majority bears directly upon this controversy, and that is the McCandliss case. In the opinion it was said:
“Indeed, it would seem that before a reversal should *434be ordered, it should appear not merely that the court had failed to find upon all the issuable facts, but that a finding one way or the other as to some of those not found would have compelled a judgment different from that entered upon those found. If the facts found, and by the evidence rightfully found, compel the j udgment that is rendered, no matter what may be the truth concerning the issues not passed upon by the court in its findings, and whichever way they might be found, then it would be but an idle and useless ceremony to remand the case for findings which when found would only result in the same judgment.” (McCandliss v. Kelsey, 16 Kan. 557, 559.)
If in this case the trial court had yielded to the plaintiffs’ request, as it must now yield to the court’s command, and had found all the matters suggested in a manner satisfactory to the plaintiffs, except those embraced in requests numbered 22 and 23, which were covered by the findings which were made, the findings of mental capacity and freedom from restraint would be unaffected and the judgment would be unaffected. This is the law elsewhere.
“If the court makes a finding of the ultimate facts, and also makes additional findings of probative facts, which are not shown to be the only probative facts established by the evidence, and which may have coexisted with the ultimate facts found, and judgment is rendered in accordance with the ultimate facts found, the judgment can not be attacked on the ground that the first findings are not true, because contradicted by the probative facts.
“When the ultimate fact is found, no finding of probative facts which may tend to establish that the ultimate fact was found against the evidence can overcome the finding of the ultimate fact.” (Smith v. Acker, 52 Cal. 217, syl. ¶¶ 1, 2.)
The subject of special verdicts by juries having been brought into the discussion requires brief attention. Special verdicts have not existed in Kansas since 1859, as the majority opinion states. (Foster v. Turner, 31 Kan. 58, 1 Pac. 145.) The terms of the statute constitute a limitation of the special verdict to ultimate facts *435wherever from an aggregation of probative facts a single inference constituting the substance of the issue is to be drawn, as the inference of mental capacity or lack of it, and the inference of coercion or freedom from restraint. Take the present case. Who can conceive of a special verdict stated in accordance with the requests for findings- copied above? If a jury had been called and a special verdict demanded, the court would • have instructed the jury on the subjects of mental capacity and undue influence. It would then have submitted to the jury just two questions: Did the testator possess mental capacity to make the will, and, was the will his free and voluntary act? Upon the return of this special verdict the court would have applied the law and rendered judgment accordingly. Unless these two facts were found no'judgment could be entered. With these two facts found none of the facts from which the two ultimate inferences were drawn could have any place in the verdict. These are elementary principles of the law of special verdicts.
The note in 24 L. R. A., n. s., speaks for itself. On page 24 a column of decisions is cited to this text:
“A special verdict must determine specifically the ultimate facts which are in issue and upon which the rights of the parties directly depend, and not merely the evidential facts on which such ultimate facts rest.”
The term “material issuable facts” occurs in the Wisconsin cases because of the language of the statute of that state governing special verdicts, but in none of the decisions from other states mentioned in the list referred to. In construing the Wisconsin statute the court of that state said :
The object of a special verdict is solely to obtain a decision of issues of fact raised by the pleadings, not to decide disputes between witnesses as to minor facts, even if such minor facts are essential to and establish, by inference or otherwise,, the main fact.” (Baxter v. Chicago & Northwestern R. Co., 104 Wis. 307, 313, 80 N. W. 644.)
*436The following decisions illustrate the text of the L. R. A. note:
“It is the duty of a jury, in returning a special verdict, to find inferential or ultimate facts, and not evi-dentiary facts.
“Where fraud is an issuable fact, the jury should, in the special verdict, find fraud as an ultimate fact, and not the badges of fraud.” (Voris v. Star City Building and Loan Association, 20 Ind. App. 630, syl. ¶¶ 6, 7, 50 N. E. 779.)
“A special verdict is one which determines specifically the ultimate facts which are in issue, and not one which determines evidential facts on which such ultimate facts rest.
“What the court is commanded by the statute to do, when so requested by either party, is to direct the jury to find a special verdict. Revised. Codes, section 5445. Section 5444 clearly shows what a special verdict shall embrace. It must contain only the conclusions of fact, and not the evidence to prove them. One of the issues of fact in this case was concerning the damage to plaintiff’s realty caused by this trespass. Three of the questions framed by counsel for defendants related to the evidence bearing on such issues, and not to the ultimate fact. The court was requested to ask the jury to say how many loads of lumber were carried away by defendants, how many feet of lumber were removed by them, and what the value of such lumber was. What the jury were to determine in the case was not the evidential facts, but, in the light of them, the ultimate fact as to the damage to the land which the trespass of the defendants had caused the plaintiff. The true rule is stated by Mr. Thompson in his work on trials: ‘Another leading rule in regard to special verdicts is that they should find the ultimate or constitutive facts which are necessary to support the judgment of the court, and should not find those matters which are merely evidentiary in their nature, and which merely tend to show the existence of the ultimate facts.’ Section 2652.” (Russell v. Meyer, 7 N. Dak. 335, syl. ¶ 5, 339, 75 N. W. 262.)
“Upon a contest of the probate of a will, it is proper for the court to submit to the jury questions relating only to the ultimate facts to be found, covering the *437issues growing out of the contest.” (Estate of Keithley, 134 Cal. 9, syl. ¶ 1, 66 Pac. 5.)
“A special verdict may be found by consent of parties, or by the direction of the judge, or at the discretion of the jury, but can not be claimed of right by one party. A special verdict must find facts, and not the evidence tending to establish them.
“As to imputed influence, the law gives general rules, and declaring many instances of entreaty or control which are vulgarly esteemed unfair, to be of themselves innocent, inquires whether the testator was left a free agent, notwithstanding the motives and inducements brought to bear upon him; and only where he was not so left, pronounces influence undue or improper. As to the ultimate fact whether the testator’s mind was, or was not, left free to consent or dissent, there is no prescribed or fixed principle by which the court can attain a conclusion. Upon that fact the jury must pass.” (Thompson v. Farr, [S. Car.] 1 Spears L. 93, syl. ¶¶ 1, 4.)
Finally, in my opinion fairness to the trial court and to the profession requires that this court should place its finger upon some request for a finding which the plaintiffs made, which it was error to deny.